NORDSON CORPORATION

2004 LONG-TERM PERFORMANCE PLAN

1. Purpose.

The Nordson Corporation 2004 Long-Term Performance Plan (the “Plan”) is designed
to foster and promote the long-term growth and performance of the Company by:
(a) enhancing the Company’s ability to attract and retain qualified Directors
and employees and (b) motivating Directors and employees through stock ownership
and other incentives. To achieve this purpose, the Plan provides authority for
the grant of Stock Options, Restricted Stock, Stock Equivalent Units, Stock
Appreciation Rights, and other incentives and the maintenance of an employee
stock purchase program.

2. Definitions.

(a) “Affiliate” – This term has the meaning given to it in Rule 12b-2 under the
Exchange Act.

(b) “Award” – The grant of Stock Options, Restricted Stock, Stock Equivalent
Units, Stock Appreciation Rights, Stock Purchase Rights, Cash Awards, and other
incentives under this Plan.

(c) ”Award Agreement” — Any agreement between the Company and a Participant that
sets forth terms, conditions, and restrictions applicable to an Award.

(d) “Board of Directors” – The Board of Directors of the Company.

(e) “Cash Award” – This term has the meaning given to it in Section 6 (b) (v).

(f) “Change in Control” – A “Change of Control” will be deemed to occur if at
any time after the date of the adoption of this Plan:

(i) any person (other than Nordson Corporation, any of its subsidiaries, any
employee benefit plan or employee stock ownership plan of Nordson Corporation,
or any Person organized, appointed, or established by Nordson Corporation for or
pursuant to the terms of any such plan), alone or together with any of its
Affiliates or Associates, becomes the Beneficial Owner of 20% or more of the
Common Shares then outstanding, or any such Person commences or publicly
announces an intent to commence a tender offer or exchange offer the
consummation of which would result in the Person becoming the Beneficial Owner
of 20% or more of the Common Shares then outstanding (provided, however, that,
for purposes of determining whether Eric T. Nord or Evan W. Nord, together with
each of their Affiliates or Associates, is the Beneficial Owner of 20% or more
of the Common Shares then outstanding, the Common Shares then held by the Walter
G. Nord Trust, by the Nord Family Foundation (or any successor to the Nord
Family Foundation), and by the Eric and Jane Nord Foundation shall be excluded;
for purposes of determining whether the Walter G. Nord Trust, the Nord Family
Foundation (or any successor) , or the Eric and Jane Nord Foundation, together
with each of their Affiliates and Associates, is the Beneficial Owner of 20% or
more of the Common Shares then outstanding, the Common Shares then held by Eric
T. Nord and by Evan W. Nord shall be excluded; for purposes of determining
whether the Nord Family Foundation (or any successor) together with its
Affiliates and Associates, is the Beneficial Owner of 20% or more of the Common
Shares then outstanding, the Common Shares then held by the Eric and Jane Nord
Foundation will be excluded; and, for purposes of determining whether the Eric
and Jane Nord Foundation, together with its Affiliates and Associates, is the
Beneficial Owner of 20% or more of the Common Shares then outstanding, the
Common Shares then held by the Nord Family Foundation (or any successor) will be
excluded) . For purposes of this Section 2(f) (i) , the terms “Affiliates,
“Associates,” “Beneficial Owner,” and “Person” will have the meanings given to
them in the Second Restated Rights Agreement, dated as of May 1, 2003, between
Nordson Corporation and National City Bank, as Rights Agent, as amended from
time to time.

(ii) At any time during a period of 24 consecutive months, individuals who were
Directors at the beginning of the period no longer constitute a majority of the
members of the Board of Directors, unless the election, or the nomination for
election by Nordson Corporation’s shareholders, of each Director who was not a
Director at the beginning of the period is approved by at least a majority of
the Directors who are in office at the time of the election or nomination and
were Directors at the beginning of the period.

(iii) A record date is established for determining shareholders entitled to vote
upon (A) a merger or consolidation of Nordson Corporation with another
corporation in which Nordson Corporation is not the surviving or continuing
corporation or in which all or part of the outstanding Common Shares are to be
converted into or exchanged for cash, securities, or other property, (B) a sale
or other disposition of all or substantially all of the assets of Nordson
Corporation, or (C) the dissolution of Nordson Corporation.

(iv) Any person who proposes to make a “control share acquisition” of Nordson
Corporation, within the meaning of Section 1701.01(Z) of the Ohio General
Corporation Law, submits or is required to submit an acquiring person statement
to Nordson Corporation.

(g) “Code” – The Internal Revenue Code of 1986, or any law that supersedes or
replaces it, as amended from time to time.

(h) “Committee” – The Compensation Committee of the Board of Directors, or any
other committee of the Board of Directors that the Board of Directors authorizes
to administer this Plan. The Committee will be constituted in a manner that
satisfies all applicable legal requirements. If necessary, actions will be taken
by a subcommittee of the Compensation Committee.

(i) “Common Shares” or “shares” – Common Shares without par value of Nordson
Corporation, including authorized and unissued shares and treasury shares.

(j) “Company” – Nordson Corporation, an Ohio corporation, and its direct and
indirect subsidiaries.

(k) “Continuing Director” – A Director who was a Director prior to a Change in
Control or was recommended or elected to succeed a Continuing Director by a
majority of the Continuing Directors then in office.

(1) “Director” – A director of Nordson Corporation.

(m) “Exchange Act” – Securities Exchange Act of 1934, and any law that
supersedes or replaces it, as amended from time to time.

(n) “Fair Market Value” of Common Shares – The value of the Common Shares
determined by the Committee, or pursuant to rules established by the Committee,
on a basis consistent with regulations under the Code, except that, “Fair Market
Value” for purposes of Section 6(a) hereof shall be as defined thereunder.

(o) “Holder” – The Participant or eligible transferee (as such eligibility may
be determined from time to time by the Committee) who holds an Award.

(p) “Incentive Stock Option” – A Stock Option that meets the requirements of
Section 422 of the Code.

(q) “Notice of Award” – Any notice by the Committee to a Participant that
advises the Participant of the grant of an Award or sets forth terms,
conditions, and restrictions applicable to an Award.

(r) “Participant” – Any person to whom an Award has been granted under this
Plan.

(s) “Restricted Stock” – An Award of Common Shares that are subject to
restrictions or risk of forfeiture.

(t) “Rule 16b-3” – Rule l6b-3 under the Exchange Act, or any rule that
supersedes or replaces it, as amended from time to time.

(u) “Stock Appreciation Right” – This term has the meaning given to it in
Section 6(b)(i).

(v) “Stock Award” – This term has the meaning given to it in Section 6(b)(ii).

(w) “Stock Equivalent Unit” – An Award that is valued by reference to the value
of Common Shares.

(x) “Stock Option” – This term has the meaning given to it in Section 6(b)(iii).

(y) “Stock Purchase Right” – This term has the meaning given to it in Section
6(b)(iv).

3. Eligibility.

All employees of the Company and its Affiliates and all Directors are eligible
for the grant of Awards. The selection of the employees and Directors to receive
Awards will be within the discretion of the Committee. More than one Award may
be granted to the same employee or Director.

4. Common Shares Available for Awards; Adjustment.

(a) Number of Common Shares. The aggregate number of Common Shares that may be
subject to Awards granted under this Plan in any fiscal year of the Company
during the term of this Plan will be equal to the sum of (i) three percent
(3.0%) of the number of Common Shares outstanding as of the first day of that
fiscal year plus (ii) the number of Common Shares that were available for the
grant of Awards, but not granted, under this Plan in previous fiscal years;
provided that, in no event will the number of Common Shares available for the
grant of Awards in any fiscal year exceed three and one-half percent (3.5%) of
the Common Shares outstanding as of the first day of that fiscal year. The
aggregate number of Common Shares that may be issued upon exercise of Incentive
Stock Options granted under the Plan may not exceed 1,000,000.

The assumption of awards granted by an organization acquired by the Company, or
the grant of Awards under this Plan in substitution for any such awards, will
not reduce the number of Common Shares available in any fiscal year for the
grant of Awards under this Plan.

Common Shares subject to an Award that is forfeited, terminated, or canceled
without having been exercised (other than Common Shares subject to a Stock
Option that is canceled upon the exercise of a related Stock Appreciation Right)
will again be available for grant under this Plan, without reducing the number
of Common Shares available in any fiscal year for grant of Awards under this
Plan.

(b) No Fractional Shares. No fractional shares will be issued, and the Committee
will determine the manner in which the value of fractional shares will be
treated.

(c) Adjustment. In the event of any change in the Common Shares by reason of a
merger, consolidation, reorganization, reclassification, recapitalization, or
similar transaction, or in the event of a stock dividend, stock split, or
distribution to shareholders (other than normal cash dividends), the Committee
will adjust the number and class of shares that may be issued under this Plan
(including the number of Common Shares that may be subject to Awards granted to
any Participant in any fiscal year under Section 6(a)), the number and class of
shares subject to outstanding Awards, the exercise price applicable to
outstanding Awards, and the Fair Market Value of the Common Shares and other
value determinations applicable to outstanding Awards.

5. Administration.

(a) Committee. This Plan will be administered by the Committee. The Committee
will, subject to the terms of this Plan, have the authority to: (i) select the
eligible employees and Directors who will receive Awards, (ii) grant Awards,
(iii) determine the number and types of Awards to be granted to employees and
Directors, (iv) determine the terms, conditions, vesting periods, and
restrictions applicable to Awards, (v) adopt, alter, and repeal administrative
rules and practices governing this Plan, (vi) interpret the terms and provisions
of this Plan and any Awards granted under this Plan, (vii) prescribe the forms
of any Notices of Award, Award Agreements, or other instruments relating to
Awards, and (viii) otherwise supervise the administration of this Plan. All
decisions by the Committee will be made with the approval of not less than a
majority of its members.

(b) Delegation. The Committee may delegate any of its authority to any other
person or persons that it deems appropriate, provided the delegation does not
cause this Plan or any Awards granted under this Plan to fail to qualify for the
exemption provided by Rule 16b-3, or to meet any other applicable legal
requirements.

(c) Decisions Final. All decisions by the Committee, and by any other person or
persons to whom the Committee has delegated authority, will be final and binding
on all persons.

6. Awards.

(a) Grant of Awards. The Committee will determine the type or types of Awards to
be granted to each Participant and will set forth in the related Notice of Award
or Award Agreement the terms, conditions, vesting periods, and restrictions
applicable to each Award. Awards may be granted singly or in combination or
tandem with other Awards. Awards may also be granted in replacement of, or in
substitution for, other awards granted by the Company, whether or not granted
under this Plan; without limiting the foregoing, if a Participant pays all or
part of the exercise price or taxes associated with an Award by the transfer of
Common Shares or the surrender of all or part of an Award (including the Award
being exercised), the Committee may, in its discretion, grant a new Award to
replace the Common Shares that were transferred or the Award that was
surrendered. The Company may assume awards granted by an organization acquired
by the Company or may grant Awards in replacement of, or in substitution for,
any such awards.

For purposes of this Section 6 (a) , “Fair Market Value” of Common Shares shall
mean, on any particular date, (a) if the Common Shares are listed on a national
securities exchange, the closing price as reported for composite transactions on
the exchange for the last day on which trades are reported prior to that
particular date, (b) if the Common Shares are not listed on an exchange but
transactions in the Common Shares are reported in the NASDAQ National Market
System, the closing price as reported in the NASDAQ National Market System for
the last day on which trades are reported prior to that particular date, and
(c) if either of the methods referred to in (a) or (b) become impracticable for
any reason, the value determined using a method established by the Committee on
a basis consistent with regulations under the Code.

(b) Types of Awards. Awards may include, but are not limited to, the following:

(i) Stock Appreciation Right – A right to receive a payment, in cash or Common
Shares, equal to the excess of (A) the Fair Market Value, or other specified
valuation, of a specified number of Common Shares on the date the right is
exercised over (B) the Fair Market Value, or other specified valuation, on the
date the right is granted, all as determined by the Committee. The right may be
conditioned upon the occurrence of certain events, such as a Change in Control
of the Company, or may be unconditional, as determined by the Committee.

(ii) Stock Award – An Award that is made in Common Shares, Restricted Stock, or
Stock Equivalent Units or that is otherwise based on, or valued in whole or in
part by reference to, the Common Shares. All or part of any Stock Award may be
subject to conditions, restrictions, and risks of forfeiture, as and to the
extent established by the Committee. Stock Awards may be based on the Fair
Market Value of the Common Shares, or on other specified values or methods of
valuation, as determined by the Committee.

(iii) Stock Option – A right to purchase a specified number of Common Shares,
during a specified period of time, and at a specified exercise price, all as
determined by the Committee. A Stock Option may be an Incentive Stock Option or
a Stock Option that does not qualify as an Incentive Stock Option. In addition
to the terms, conditions, vesting periods, and restrictions established by the
Committee, Incentive Stock Options must comply with the requirements of
Section 422 of the Code. The exercise price of a Stock Option that does not
qualify as an Incentive Stock Option may be more or less than the Fair Market
Value of the Common Shares on the date the Stock Option is granted.

(iv) Stock Purchase Right – A right to participate in a stock purchase program,
including but not limited to a stock purchase program that meets the
requirements of Section 423 of the Code.

Among other requirements, Section 423 currently provides that (A) only employees
of Nordson Corporation, or of any direct or indirect subsidiary of Nordson
Corporation designated by the Committee, may receive Stock Purchase Rights that
qualify under Section 423 (“Section 423 Rights”), (B) Section 423 Rights may not
be granted to any Participant who, immediately after the Section 423 Rights are
granted, owns stock possessing five percent (5%) or more of the total combined
voting power or value of all classes of stock of Nordson Corporation,
(C) Section 423 Rights must be granted to all employees of Nordson Corporation,
and of any direct or indirect subsidiary of Nordson Corporation designated by
the Committee, except that there may be excluded (1) employees who have been
employed less than two years, (2) employees whose customary employment is 20
hours or less per week, (3) employees whose customary employment is for not more
than five months in any calendar year, and (4) highly compensated employees
(within the meaning of Section 414(q) of the Code) , (D) all employees granted
Section 423 Rights must have the same rights and privileges, except that the
number of Common Shares that may be purchased by any employee upon exercise of
Section 423 Rights may bear a uniform relationship to the total compensation, or
the basic or regular rate of compensation, of the employee, (E) the exercise
price of Section 423 Rights may not be less than the lesser of (1) eighty-five
percent (85%) of the Fair Market Value of the Common Shares at the time
Section 423 Rights are granted or (2) eighty-five percent (85%) of the Fair
Market Value of the Common Shares at the time the Section 423 Rights are
exercised; (F) Section 423 Rights cannot be exercised after the expiration of
27 months from the date the Section 423 Rights are granted, and {G) no employee
may be granted Section 423 Rights, under this Plan and any other plans of
Nordson Corporation and its subsidiaries, that permit the purchase of Common
Shares with a Fair Market Value of more than $25,000 (determined at the time the
Section 423 Rights are granted) in any calendar year.

(v) Cash Award – An Award denominated in cash. All or part of any cash award may
be subject to conditions established by the Committee, including but not limited
to future service with the Company or the achievement of specific performance
objectives.

7. Deferral of Payment.

With the approval of the Committee, the delivery of the Common Shares, cash, or
any combination thereof subject to an Award (other than Director Options) may be
deferred, either in the form of installments or a single future delivery. The
Committee may also permit selected Participants to defer the payment of some or
all of their Awards, as well as other compensation, in accordance with
procedures established by the Committee to assure that the recognition of
taxable income is deferred under the Code. Deferred amounts may, to the extent
permitted by the Committee, be credited as cash or Stock Equivalent Units. The
Committee may also establish rules and procedures for the crediting of interest
on deferred cash payments and dividend equivalents on Stock Equivalent Units.

8. Payment of Exercise Price.

The exercise price of a Stock Option (other than an Incentive Stock Option),
Director Option, Stock Purchase Right, and any Stock Award for which the
Committee has established an exercise price may be paid in cash, by the transfer
of Common Shares, by the surrender of all or part of an Award (including the
Award being exercised), or by a combination of these methods, as and to the
extent permitted by the Committee. The exercise price of an Incentive Stock
Option may be paid in cash, by the transfer of Common Shares, or by a
combination of these methods, as and to the extent permitted by the Committee at
the time of grant, but may not be paid by the surrender of all or part of an
Award. The Committee may prescribe any other method of paying the exercise price
that it determines to be consistent with applicable law and the purpose of this
Plan.

In the event shares of Restricted Stock are used to pay the exercise price of a
Stock Award, a number of the Common Shares issued upon the exercise of the Award
equal to the number of shares of Restricted Stock used to pay the exercise price
will be subject to the same restrictions as the Restricted Stock.

9. Taxes Associated with Award.

Prior to the payment of an Award, the Company may withhold, or require a
Participant to remit to the Company, an amount sufficient to pay any Federal,
state, and local taxes associated with the Award; provided, however, that if a
Stock Option has been transferred and the Participant does not pay such taxes on
the date of exercise, such taxes will be paid by reducing the number of Common
Shares to be received upon exercise. The Committee may, in its discretion and
subject to such rules as the Committee may adopt, permit a Participant to pay
any or all taxes associated with the Award (other than an Incentive Stock
Option) in cash, by the transfer of Common Shares, by the surrender of all or
part of an Award (including the Award being exercised), or by a combination of
these methods. The Committee may permit a Participant to pay any or all taxes
associated with an Incentive Stock Option in cash, by the transfer of Common
Shares, or by a combination of these methods.

10. Termination of Employment.

If the employment of a Participant terminates for any reason, all unexercised,
deferred, and unpaid Awards may be exercisable or paid only in accordance with
rules established by the Committee. These rules may provide, as the Committee
deems appropriate, for the expiration, continuation, or acceleration of the
vesting of all or part of the Awards.

11. Termination of Awards under Certain Conditions.

The Committee may cancel any unexpired, unpaid, or deferred Awards held by a
Holder at any time if the Holder is not in compliance with all applicable
provisions of this Plan or with any Notice of Award, Award Agreement, Committee
action or documentation relating to the Award, or if the Participant, without
the prior written consent of the Company, engages in any of the following
activities:

(i) Renders services for an organization, or engages in a business, that is, in
the judgment of the Committee, in competition with the Company.

(ii) Discloses to anyone outside of the Company, or uses for any purpose other
than the Company’s business, any confidential information or material relating
to the Company, whether acquired by the Participant during or after employment
with the Company.

The Committee may, in its discretion and as a condition to the exercise of an
Award by a Holder, require a Holder to acknowledge in writing that he or she is
in compliance with all applicable provisions of this Plan and of any Notice of
Award, Award Agreement, Committee action or documentation relating to the Award,
and, in the case of a Participant, has not engaged in any activities referred to
in clauses (i) and (ii) above.

12. Change in Control.

In the event of a Change in Control of the Company, unless and to the extent
otherwise determined by the Board of Directors, (i) all Stock Appreciation
Rights, Stock Options, and other Stock Purchase Rights then outstanding will
become fully exercisable as of the date of the Change in Control, (ii) all
restrictions and conditions applicable to Restricted Stock and other Stock
Awards will be deemed to have been satisfied as of the date of the Change in
Control, and (iii) all Cash Awards will be deemed to have been fully earned as
of the date of the Change in Control. Any such determination by the Board of
Directors that is made after the occurrence of a Change in Control will not be
effective unless a majority of the Directors then in office are Continuing
Directors and the determination is approved by a majority of the Continuing
Directors.



  13.   Amendment, Suspension, or Termination of this Plan; Amendment of
Outstanding Awards.

(a) Amendment, Suspension, or Termination of this Plan. The Board of Directors
may amend, suspend, or terminate this Plan at any time. Shareholder approval for
any such amendment will be required only to the extent necessary to comply with
the rules of the NASDAQ National Market System or any other exchange or
quotation system on which the Common Shares are traded or quoted, the rules and
regulations related to Incentive Stock Options or any other applicable legal
requirements.

(b) Amendment of Outstanding Awards. The Committee may, in its discretion, amend
the terms of any Award, prospectively or retroactively, but no such amendment
may impair the rights of any Holder without his or her consent. The Committee
may, in whole or in part, waive any restrictions or conditions applicable to, or
accelerate the vesting of, any Award.



  14.   Awards to Foreign Nationals and Employees Outside the United States.

To the extent that the Committee deems appropriate to comply with foreign law or
practice and to further the purpose of this Plan, the Committee may, without
amending this Plan, (i) establish special rules applicable to Awards granted to
Participants who are foreign nationals, are employed outside the United States,
or both, including rules that differ from those set forth in this Plan, and
(ii) grant Awards to such Participants in accordance with those rules.

15. Nonassignability.

Unless otherwise determined by the Committee, (i) no Award granted under this
Plan may be transferred or assigned by the Holder other than by Designation of
Beneficiary, or, if none, by will, pursuant to the laws of descent and
distribution, or pursuant to a qualified domestic relations order and (ii) an
Award granted under this Plan may be exercised, during the Holder’s lifetime,
only by the Holder or by the Holder s guardian or legal representative; except
that, no Incentive Stock Option or Section 423 Right may be transferred or
assigned pursuant to a qualified domestic relations order or exercised, during
the Participant’s lifetime, by the Participant’s guardian or legal
representative. “Designation of Beneficiary” shall mean the person(s) or entity
whom the Holder has designated by a transfer on death or other designation of
beneficiary to receive the Holder’s Award on the Holder’s death in accordance
with such procedures established from time to time by the Committee.

16. Governing Law.

The interpretation, validity, and enforcement of this Plan will, to the extent
not otherwise governed by the Code or the securities laws of the United States,
be governed by the law of the State of Ohio.

17. Rights of Employees.

Nothing in this Plan will confer upon any Participant the right to continued
employment by the Company or limit in any way the Company’s right to terminate
any Participant’s employment at will.

18. Effective and Termination Dates.

(a) Effective Date. The effective date of this Plan is November 3, 2003, subject
to approval by shareholders at the annual meeting in 2004.

(b) Termination Date. This Plan will continue in effect until terminated by the
Board of Directors.

